Title: Conversation with George Beckwith, [16 February 1791]
From: Hamilton, Alexander,Beckwith, George
To: 



[Philadelphia, February 16, 1791]
The Secretary of the TreasuryFebruary 16th.

Lt. Colonel Beckwith. The newspapers of yesterday and of this day mention communications to the two Houses, from The President, on the subject of a commercial treaty with us, and although no particulars are stated, yet enough is expressed to convey an impression to the public mind, that we are not disposed to form any such treaty.
I have in former conversations had the honor of declaring my sentiments with respect to Mr. Morris, I continue in the same way of thinking concerning this gentleman, I believe him to be a man of genius, of knowledge and of discernment, but like other men of strong faculties, I suspect him liable to be led away by his vivacity, to form tenacious opinions and to act upon them; I assume it as a fact, that the information laid before your Legislature, is founded on Mr. Morris’s communications, and as there have been no late arrivals from England, I am further led to conceive, that this information is not recent, and that it refers to accounts from thence, pending our negotiations with Spain; without pretending to more than an ordinary share of discernment, I am induced to consider the motives, which have led to such communications by your Executive at this period, in preference to a more early one, and to reflect on the public questions now before Congress, particularly the House of Representatives; I am carried to the following conclusions.
The measure either stands alone, or it is connected with others; if the latter, I find two which attract my observation; the Indian War—and an application from another Foreign Power; it is my duty and my wish to speak in terms of the highest respect of the Chief Magistrate of this country, as well as of the government itself, but I should be guilty of insincerity, if I did not declare, I cannot avoid suspecting, that this communication (tending as it does to convey an impression of there being a coldness in our Administration towards The States) has been made in order to influence gentlemen in a popular Assembly with ideas which may operate on other questions; whether this may have been the effect of accident or of design, I do not presume to determine.
Mr. _____ I have frequently mentioned to you that there was a difference of sentiment with us, respecting our having a strict national or commercial friendship with Great Britain, my opinions as I have told you, are directly in favor of it, because I think it for the best interests of this Country; your ideas of the communications from The President to the two Houses, being founded on Mr. Morris’s letters are natural and just, undoubtedly the information comes from this gentleman; he tells us, that there is a great diversity of opinion in your Cabinet on the subject of American commerce,  that he does not think a commercial treaty attainable unless it shall be formed or bottomed upon a treaty of Alliance offensive and defensive, and that on the most extended scale; but from his letters although the thing will not succeed without it, yet we have no assurances that it will be secured by it.
I told you on a former occasion, that we have no treaty whatever with France, but the printed one universally known, and whatever construction may be put on that treaty; we do not view it here, as binding us down to grant any peculiar advantages to that Power, to the exclusion of other Nations: there are indeed certain stipulations in favor of prizes in time of war, which are particularly expressed, but nothing on the former subject.
I cannot bring myself to believe that The President’s mind is the least influenced by any set of prejudices whatever; he indeed is of opinion from Mr. Morris’s letters, that no commercial treaty is attainable with England, but I am sure he is not led to make these communications to the Legislature at this time, from any idea of assimilating this with other questions, yet I do not pretend to say that such views may not have struck the minds of certain persons, who have recommended this measure; whether I personally approved of this business or not it is neither necessary, nor would it be proper in me to express.
It is difficult to speak with precision of what may be the determinations of a popular Assembly, but I am strongly inclined to think, no immediate warmth will arise from it, on the contrary; and in the Senate, I am sure, none will be effected.
In the present state of things, nothing has happened between us and France, to give a tolerable pretence, for breaking off our treaty of Alliance with that Power and immediately forming one with you. A regard for National decorum, puts such a decisive step as this, out of our reach, but I tell you candidly as an individual, that I think the formation of a treaty of commerce, would by degrees have led to this measure, which undoubtedly that Party with us, whose remaining animosities and French partialities influence their whole political conduct, regard with dissatisfaction.
Lt. Colonel Beckwith. It is essential to remark, that these communications are the opinions of Mr. Morris, formed whilst we were on the eve of a war; is it quite clear that this gentleman is really thoroughly acquainted with the intentions of our government? For my own part my instructions from Lord Dorchester authorise me to think and to say, that we have the most friendly dispositions towards the States, of which our liberality in Commercial matters is a decisive proof, notwithstanding the existing difficulties, relative to the treaty of peace; I know that gentlemen in a French interest, are not disposed to admit the force of this, as they do not view our commercial conduct in this light, but I am instructed to hold a different language on this subject.
I cannot help viewing the present communication as an attempt to check the growing friendship, evidently likely to take place between us, to prevent possibly a mutual ministerial appointment, and to give a bias to a French interest. Hitherto, I have thought it my duty to be silent on all political matters, and have shunned explanations even to gentlemen in your Legislature, but in the present moment, I should think it wrong to adhere to this, I feel myself compelled to speak out, and I wish to have my sentiments on this subject known, where they ought to be, for this reason I shall write you a letter on this important question, of which you may make what use you please, I shall state my sentiments candidly and I trust in a way not to give any offense to your government.
